Per Curiam. Appellant, Kenneth Strickland, by his attorney, James P. Clouette, has filed a motion for belated appeal and for a Rule on the Clerk. The record was refused when tendered to the clerk because the notice of appeal was not timely filed.  Appellant’s attorney, James P. Clouette, admits that the failure to give a timely notice of appeal was due to his personal neglect. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion pursuant to Ark. R. Crim. P. 36.9. Weaver v. State, 304 Ark. 77, 798 S.W.2d 925 (1990). A copy of this order will be forwarded to the Committee on Professional Conduct.